DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polidor et al. (US 2018/0247147 A1) in view of Zandifar et al. (US 2010/0020167 A1).
Regarding claim 1, Polidor discloses a computer-implemented method for automatically aligning drawings, comprising: receiving a source drawing and a target drawing; (Paragraph 0004, 3D CAD model and image of a test object)	determining a main axis of the source drawing and a main axis of the target drawing; (Paragraph 0035, an axis of a feature of the 3D CAD model and an axis of a hole of the test object)	aligning the main axis of the source drawing to the main axis of the target drawing (Paragraph 0035, the axis of the feature of the 3D model and the axis of the hole of the test object are aligned to each as they are both set to be parallel to an optical axis).	Polidor does not clearly disclose generating a plurality of source feature point vectors (FPVs) from the source drawing and a plurality of target FPVs from the target drawing; determining a predetermined number of matching FPV pairs across the source drawing and the target drawing; and aligning the source drawing with the target drawing based on the matching FPV pairs.
	Zandifar discloses determining feature vectors for a reference bitmap and a captured image and determining matching features between the two with a mapping that calculates an error value between the feature vectors and if the error value is below a threshold, determining an alignment between the reference bitmap and the captured image (Paragraph 0014).	Zanfidar’s technique of determining an alignment between two images based on matched feature vectors of each image would have been recognized by one of ordinary skill in the art to be applicable to the axis aligned images of a 3D CAD model and a test object of Polidor and the results would have been predictable in the determination of an alignment between axis aligned images of a 3D CAD model and a test object based on matched feature vectors of the images of the 3D CAD model and the test object. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Polidor discloses wherein aligning the main axis of the source drawing to the main axis of the target drawing comprises: rotating the source drawing until the main axis of the source drawing becomes aligned with the main axis of the target drawing (Paragraphs 0035 and 0037, orienting the 3D CAD model and test object according to the optical axis where the axis of the feature of the 3D CAD model and the axis of the hole of the test object will be aligned).
Regarding claims 11 and 20, similar reasoning as discussed in claim 1 is applied. Furthermore, Polidor discloses one or more processors; and at least one non-transitory computer readable medium storing instructions (Paragraph 0029, processor and memory).
Regarding claim 14, similar reasoning as discussed in claim 4 is applied.
Claim(s) 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polidor et al. (US 2018/0247147 A1) in view of Zandifar et al. (US 2010/0020167 A1) and further in view of Rhee et al. (US 2016/0379041 A1).
Regarding claim 9, Polidor in view of Zandifar discloses all limitations as discussed in claim 1.	Polidor in view of Zandifar does not clearly disclose wherein aligning the source drawing with the target drawing based on the matching FPV pairs comprises: determining a transformation matrix based on the matching FPV pairs; and aligning the source drawing with the target drawing based on the transformation matrix.	Rhee discloses aligning images with an affine transformation to match a vector space of one image to another image’s vector space (Paragraph 0069).	Rhee’s technique of aligning images with an affine transformation to match a vector space of one image to another image’s vector space would have been recognized by one of ordinary skill in the art to be applicable to the feature vectors of images of a 3D CAD model and test object of Polidor in view of Zandifar and the results would have been predictable in the aligning of the images of a 3D CAD model and test object using an affine transformation to match the vector spaces of each of the images. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Rhee discloses wherein the transformation matrix is determined using an affine transformation (Paragraph 0069, affine transformation).
Regarding claim 19, similar reasoning as discussed in claim 9 is applied.


Allowable Subject Matter
Claims 2, 3, 5-8, 12, 13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not clearly disclose the computer-implemented method of claim 1, wherein determining the main axis of the source drawing and the main axis of the target drawing comprises, for each of the source drawing and the target drawing: generating an angle-count barcode based on a number of lines associated with each angle; and determining the main axis based at least in part on the angle-count barcode.
Regarding claim 5, the prior art does not clearly disclose the computer-implemented method of claim 1, wherein determining the predetermined number of matching FPV pairs across the source drawing and the target drawing comprises: determining a type of each of the plurality of target FPVs; and storing the plurality of target FPVs in a three-dimensional (3D) hashing table based on the type of each of the plurality of target FPVs.
Regarding claim 6, the prior art does not clearly disclose the computer-implemented method of claim 1, wherein determining the predetermined number of matching FPV pairs across the source drawing and the target drawing comprises: determining a type of each of the plurality of source FPVs; and determining a number of source FPVs associated with each type.
Regarding claim 12, similar reasoning as discussed in claim 2 is applied.
Regarding claim 15, similar reasoning as discussed in claim 5 is applied.
Regarding claim 16, similar reasoning as discussed in claim 6 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Callari et al. (US 8,660,383 B1) discloses aligning images with matching features and computed alignment vectors.
Barish (US 2021/0125363 A1) discloses vector alignment to match up points from two point clouds.	Wang et al. (US 2018/0158199 A1) discloses image alignment using matching feature points.
Beall et al. (US 2016/0295134 A1) discloses image alignment using determined feature vectors in images.	Lee (US 2016/0086048 A1) discloses generating a hash table for video data having binary feature vectors.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613